Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
)

Valencia Hills Health and Rehabilitation ) Date: August 11, 2008
Center (CCN: 10-5301), )
)
Petitioner, )

) Docket No. C-08-187

v. ) Decision No. CR1830
)
Centers for Medicare & Medicaid Services. )
)

DECISION AND ORDER DISMISSING CASE

This matter is before me following the pre-hearing conference held in this matter on
Tuesday, July 8, 2008, and CMS’s Motion to Dismiss filed July 24, 2008. Petitioner
answered the CMS Motion on August 4, 2008. The immediate procedural history of this
litigation — which I shall set out briefly below — reflects that the conference established
with finality a matter of critical importance to the continuing viability of Petitioner’s right
to a hearing as contemplated by its request for hearing of December 13, 2007.

By that request for hearing, which it entitled “Petition Appealing Imposition of
Remedies,” Petitioner sought review of certain deficiencies with which it was cited as the
result of an October 2007 survey. Petitioner specifically challenged only three citations
in its request for hearing: the three challenged citations were based on Tags F-279, F-
309, and F-325. Petitioner’s February 6, 2008 Readiness Report repeated Petitioner’s
explicit limitation of its appeal to challenges of those three citations. CMS’s Report of
Readiness, filed the same date, identified a total of seven citations: in addition to the
three specified by Petitioner, CMS noted that Petitioner faced four other citations, issued
based on Tags F-328, F-332, F-334, and F-364. For the seven citations, CMS had
imposed a civil money penalty (CMP) of $350 per day for 40 days, for a total CMP of
$14,000.
2

Pre-hearing memoranda were filed by both sides on May 9, 2008. CMS’s memorandum
outlined its legal and evidentiary position on all seven citations. Petitioner’s
memorandum notably addressed only the citation based on F-309, which was based on
alleged non-compliance beginning with the care provided to a single resident of
Petitioner’s facility on October 4, 2007. Petitioner’s memorandum did not discuss F-279
or F-325.

In its pleading of May 30, 2008, CMS correctly noted that the only citation Petitioner
appeared still to challenge at that point in the case was the single citation, F-309.
Petitioner conceded that point in its June 13, 2008 pleading and explicitly abandoned its
challenge to six other citations of non-compliance arising from the same survey and cited
on the same CMS Form 2567. The unchallenged citations were those designated Tags F-
279, F-325, F-328, F-332, F-334, and F-364. I ruled to that effect on June 20, 2008,
repeated that ruling during the July 8, 2008 conference, and elucidated that ruling in the
Order of July 8, 2008.

Since Petitioner left unchallenged all citations except F-309, the six citations left
unchallenged clearly are now conclusive and final. It is also clear that because those six
unchallenged citations are final, they are in themselves, and without reference to F-309,
entirely sufficient to justify the proposed CMP, both as to amount and as to duration. The
proposed daily CMP of $350 falls toward the lower end of the range of penalties ($50 —
$3,000) for deficiencies that do not constitute immediate jeopardy. 42 C.F.R.

§ 488.43 8(a)(ii).

Petitioner nevertheless expresses its belief that it can prevail on F-309, but does not
explain how prevailing in that challenge would affect its liability to the proposed CMP.
Although it declares on page 2 of its response to the motion to dismiss that “It is, and
always has been, the Petitioner’s position that the facts resulting in the imposition of Tag
309 were misinterpreted by the state surveyor and such interpretation is clearly
erroneous,” Petitioner remains unable to demonstrate how establishing that position
beyond argument could affect anything else subject to my jurisdiction in this appeal.

As I pointed out to the parties in the Order of July 8, 2008: “The posture of this case...
is very close indeed to being governed by the rule .. . in Briarcliff Nursing and
Rehabilitation Center, DAB CR1228 (2004), Carrington South Health Care Center,
DAB CR1071 (2003), and EagleCare, Inc., d/b/a Beech Grove Meadows, DAB CR923
(2002).” The briefing now before me makes it utterly certain that the case does fall
within the reach of that rule. In general, this forum recognizes that an Administrative
Law Judge need not adjudicate challenges that, even if successful, could not affect the
imposition of sanctions. Briarcliff Nursing and Rehabilitation Center, DAB CR1228;
Carrington South Health Care Center, DAB CR1071; Bethel Health Care Center, DAB
CR1067 (2003); EagleCare, Inc., d/b/a Beech Grove Meadows, DAB CR923; Orchard
3

Grove Extended Care Center, DAB CR541 (1998). Guided by and applying that rule, I
find and conclude that:

(1) the imposition, amount, and duration of the CMP based on the six
unchallenged citations are not before me now; and

(2) because they are not, Petitioner’s request for hearing is subject to
dismissal because it no longer has a right to a hearing on the challenged
citation, F-309. 42 C.F.R. § 498.70(b).

Accordingly, and for all of the reasons set out above, Petitioner’s December 13, 2007
request for hearing must be, and it is, DISMISSED.

/s/
Richard J. Smith
Administrative Law Judge

